IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 626 MAL 2020
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
BRENDAN PATRICK YOUNG,                        :
                                              :
                    Respondent                :

COMMONWEALTH OF PENNSYLVANIA,                 : No. 627 MAL 2020
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
DANIEL CASEY,                                 :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:

   1) Did the Superior Court err in extending Commonwealth v. Walker to require
      dismissal where the notice of appeal showed multiple docket numbers but there
      was only one case and one docket, with one defendant, one suppression ruling,
      and one set of facts and issues?